Citation Nr: 0709009	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision that 
denied service connection for the cause of the veteran's 
death.  In September 2005, the appellant testified at a 
Travel Board hearing at the RO.  

The Board notes that the April 2003 RO decision denied 
service connection for the cause of the veteran's death 
apparently on a de novo basis.  However, service connection 
for the cause of the veteran's death was previously denied in 
a final April 2002 RO decision.  Therefore, the Board must 
address whether the appellant has submitted new and material 
evidence to reopen her claim for service connection for the 
cause of the veteran's death.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in April 2002, and the appellant did not 
appeal.  

2.  Evidence submitted since then contributes to a more 
complete picture surrounding the death of the veteran.  

3.  The veteran died in July 2001.  The death certificate 
lists the cause of death as pulmonary embolism, probable, 
following resection of osteogenic neoplasm to decompress 
femoral nerve.  Intramedullary neurosarcoidosis was listed as 
a significant condition contributing to death, but not 
resulting in the underlying cause of death.  These disorders 
began many years after service and were not caused by any 
incident of service, including Agent Orange exposure.  

4.  At the time of the veteran's death, service connection 
was not established for any disorders.  


CONCLUSIONS OF LAW

1.  The April 2002 RO decision that denied service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

3.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a February 2002 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to advise VA of or submit 
any further evidence that pertains to the claim.  
Additionally, a March 2004 Decision Review Officer conference 
report indicates that the evidence of record and the rules of 
evidence to establish service connection were specifically 
discussed with the appellant.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private 
medical records, and the veteran's death certificate.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  her multiple contentions, 
including those raised at September 2005 hearing; service 
medical records; private medical records; and the veteran's 
death certificate.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


I.  New and Material Evidence

The RO denied service connection for the cause of the 
veteran's death in April 2002.  The April 2002 RO decision 
was not appealed and is considered final.  38 U.S.C.A. 
§ 7105.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The evidence considered at the time of the April 2002 RO 
decision included the veteran's service medical records and 
his July 2001 death certificate.  The RO denied service 
connection for the cause of the veteran's death on the basis 
that the evidence received in connection with the claim 
failed to establish any relationship between the veteran's 
military service and his death as a result of probable 
pulmonary embolism following resection of osteogenic neoplasm 
to decompress femoral nerve.  It was noted that there was no 
medical evidence to show that such conditions existed in 
service or that they were associated with a disease or injury 
that was incurred during service.  The RO indicated that the 
veteran's service medical records were negative as to whether 
he was treated for any chronic disability during his period 
of service and that no evidence was received from appellant 
in response to the RO's request for evidence to support her 
claim to establish that the veteran's death was related to 
military service.  

The veteran's service medical records show no complaints of 
or treatment for lung problems, including a pulmonary 
embolism; neurosarcoidosis; or any osteogenic neoplasm.  On a 
medical history form at the time of the June 1965 pre-
induction examination, the veteran reported that he had a 
history of cramps in his legs.  The reviewing examiner's 
notations were somewhat illegible, but did not appear refer 
to any leg problems.  The June 1965 objective pre-induction 
examination report included notations that the veteran's 
lungs, vascular system, and lower extremities were normal.  
On a medical history form at the time of the veteran's 
October 1967 separation examination, the veteran checked that 
he had a history of cramps in his legs.  The reviewing 
examiner noted that the veteran had cramps in his legs with 
exercise and that no treatment was needed.  The October 1967 
objective separation examination report included notations 
that the veteran's lungs and chest, vascular system, and 
lower extremities were normal.  

The veteran died in July 2001.  The death certificate listed 
the cause of death as pulmonary embolism, probable, following 
resection of osteogenic neoplasm to decompress femoral nerve.  
Intramedullary neurosarcoidosis was listed as a significant 
condition contributing to death, but not resulting in the 
underlying cause of death.  

The evidence received since the April 2002 RO decision 
includes post-service private treatment records, and 
statements and testimony from the appellant.  

Post-service private treatment records dated from September 
2000 to July 2001 show that the veteran was treated for 
numerous disorders.  

A September 2000 discharge summary from Prince George's 
Hospital Center noted that veteran had no significant past 
medical history.  It was noted that he came to the emergency 
room with complaints of numbness and heaviness of both of his 
legs.  It was reported that the veteran had also been having 
nausea since yesterday as well as urinary hesitancy.  The 
discharge diagnoses were listed as "rule out lymphoma versus 
ependymoma versus ______."  It was noted that on the day of 
discharge, since a diagnosis could not be made, due to the 
lack of the radiological imaging facility and diagnostic 
facility, the veteran was transferred to John's Hopkins.  

An October 2000 discharge summary from Johns Hopkins Hospital 
noted that the veteran was transferred to that facility in 
September 2000 with a ten day history of problems with 
balance.  The veteran reported that he felt as though his 
legs were numb.  It was noted that over the course of the 
next day and a half the numbness proceeded to spread into his 
chest, and within the next several days, he developed 
weakness in his legs and was admitted to an outside hospital 
with paraplegia and inability to move his legs.  The veteran 
also stated that he was having difficulty initiating 
micturation and could not contain his bowels.  He further 
reported a cough and poor speech for three days prior to 
admission to the outside hospital.  The diagnoses were 
sarcoidosis with pulmonary and neurologic involvement; 
paraplegia and sensory loss at below the T8 level; urinary 
retention with secondary urinary tract infection; pulmonary 
embolism; respiratory failure requiring endotracheal 
intubation; history of alcohol abuse; aspiration pneumonia; 
and mild hypertension.  A January 2001 clinic note from that 
facility indicated, as to an assessment, that the veteran had 
done extremely well since his hospital course and had 
improved markedly.  It was noted that it was suspected that 
the veteran would still have a significant level of 
disability at the end of his recovery.  

A June 2001 discharge summary from Holy Cross Hospital noted 
that the veteran had a well known history of neurosarcoidosis 
and that he was admitted with a complaint of significant 
right lower extremity edema, which had been there for the 
last couple of weeks with some discomfort.  It was noted that 
the veteran would need surgery by a neurosurgeon and that he 
opted for having the surgery performed at the George 
Washington University Hospital.  The discharge diagnoses were 
right-sided monoplegia due to compression of right iliopsoas 
mass; mild hypertension; and neurosarcoidosis.  

A July 2001 discharge summary from the George Washington 
University Hospital indicated that the veteran presented with 
weakness of the bilateral lower extremities and decreased 
sensation, right greater than left, which was beginning to 
progress into the upper extremities.  It was noted that there 
was a clear sensory level at the nipple line and that the 
veteran was currently wheelchair bound.  The discharge 
summary indicated that the veteran was brought to the 
operating room for right femoral nerve decompression.  
Intraoperatively, a calcified mass was found surrounding the 
femoral nerve and that after that, a quick compression had 
been obtained.  The discharge summary related that the 
veteran was admitted to the neurosurgical floor for routine 
postoperative monitoring and that a second-stage surgical 
procedure was planned with the general surgeons for 
retroperitoneal approach to the pelvic region for removal of 
the remainder of the mass.  The veteran was brought to the 
operating room where a retroperitoneal exploration was 
performed by the neurosurgical team and that the procedure 
went without difficulty.  The pathological diagnosis was 
myositis ossificans.  The discharge summary stated that the 
veteran was doing well with a stable neurological examination 
showing a bilateral lower extremity paresis, left stronger 
than right, and that his dressings were healing.  It was 
noted that, however, on July 29, 2001, while he was being 
transferred from a chair to bed, he collapsed to the floor 
and arrested.  It was reported that cardiac arrest was called 
and that the code team arrived and the ACLS protocol was 
followed, but that the veteran was unable to be resuscitated 
and was pronounced dead.  

The Board observes that the evidence available at the time of 
the April 2002 RO decision did not include any of the post-
service private treatment records showing that the veteran 
received treatment for multiple disorders including 
neurosarcoidosis a pulmonary embolism, and a calcific mass 
surrounding the femoral nerve.  Such records also include the 
veteran's July 2001 final hospital discharge summary from the 
George Washington Hospital.  As noted previously, the April 
2002 RO decision denied service connection for the cause of 
the veteran's death on the basis that the evidence received 
in connection with the claim failed to establish any 
relationship between the veteran's military service and his 
death as a result of probable pulmonary embolism following 
resection of osteogenic neoplasm to decompress femoral nerve.  
However, the RO also specifically noted that no evidence was 
received from the appellant to support her claim to establish 
that the veteran's death was related to military service.  

The post-operative private treatment reports were clearly 
submitted in support of appellant's claim that the veteran's 
death was related to his military service.  The evidence will 
be considered credible for the purposes of determining 
whether new and material evidence has been submitted.  The 
Board finds that the private treatment records showing 
treatment for multiple disorders, including the disorders 
that contributed to the veteran's death are both new and 
material because such evidence contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's death.  See Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  Thus the claim for service connection for 
the cause of the veteran's death is reopened.  This does not 
mean that service connection is granted.  Rather, the merits 
of the claim for service connection will have to be reviewed 
on a de novo basis, as addressed below.  


II.  Service Connection

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection will be presumed for certain chronic diseases if 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service incurrence for the following diseases will 
be presumed if they are manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The claimant 
may, nonetheless, establish service connection if the 
evidence shows that the claimed conditions were, in fact, 
caused by exposure to Agent Orange or some other incident of 
service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

As noted above, the veteran died in July 2001.  The death 
certificate listed the cause of death as pulmonary embolism, 
probable, following resection of osteogenic neoplasm to 
decompress femoral nerve.  Intramedullary neurosarcoidosis 
was listed as a significant condition contributing to death, 
but not resulting in the underlying cause of death.  

The veteran was not service-connected for any disorders 
during his lifetime.  

The appellant essentially contends that the veteran had a 
problem with sneezing and that such problem was related to 
service, to include Agent Orange exposure, and apparently 
contributed to his death.  She also specifically argues that 
Agent Orange exposure contributed to the veteran's death.  

There is no medical evidence of any pulmonary embolism, 
osteogenic neoplasm, sarcoidosis, respiratory disorder, or 
cardiovascular disorder for decades after the veteran's 
period of service.  The medical evidence does not suggest 
that any such disorders were related to any incident of 
service.  

Additionally, although exposure to Agent Orange is conceded 
due to the veteran's service in Vietnam, he was not diagnosed 
with a disorder that is among the diseases listed as 
presumptively associated with Agent Orange exposure.  Thus, 
the appellant is not entitled to service connection for the 
cause of the veteran's death on a presumptive basis due to 
Agent Orange exposure.  38 C.F.R. § 3.309(e).  

Further, there is no competent evidence that the disorders 
that resulted in the veteran's death were incurred in or 
aggravated by service, to include Agent Orange exposure, or 
were proximately due to or the result of any disease or 
injury incurred in or aggravated by service.  The appellant 
testified that no doctor has informed her that the veteran's 
death might be related to service, to include Agent Orange 
exposure.

The Board has considered the appellant's contentions that the 
veteran's cause of death was related to his period of 
service, to include exposure to Agent Orange.  However, the 
appellant as a layperson, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the credible evidence demonstrates that 
conditions involved in the veteran's death occurred many 
years after service and were not caused by any incident of 
service, to include Agent Orange exposure.  Thus, there is no 
basis for service connection for the cause of the veteran's 
death.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

In making this determination, the Board does not wish to 
convey any lack of sympathy for the appellant, nor for the 
unfortunate circumstances which resulted in the veteran's 
death.  Moreover, the Board does not doubt the sincerity of 
the veteran's contentions.  However, the Board is bound by 
the laws and regulations governing the payment of benefits, 
which, in this case, do not support the award of benefits.


ORDER

The claim for service connection for the cause of the 
veteran's death is reopened, and to that extent only, the 
benefit sought on appeal is granted.  

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


